COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Annunziata
Argued at Alexandria, Virginia


ALEXANDER FIGUEROA
                                                               MEMORANDUM OPINION* BY
v.     Record No. 2221-04-4                                    JUDGE JAMES W. BENTON, JR.
                                                                     AUGUST 2, 2005
KIMBERLY S. NELSON, F/K/A
 KIMBERLY FIGUEROA


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Jane Marum Roush, Judge

                 Ted Kavrukov (Law Offices of Ted Kavrukov, on briefs), for
                 appellant.

                 Benton S. Duffett, III (Grenadier, Anderson, Simpson, Starace &
                 Duffett, P.C., on brief), for appellee.


       The trial judge denied Alexander Figueroa’s motions for changes in child custody and

visitation, found Figueroa in “willful contempt” of several orders, and granted, in part, Kimberly

Nelson’s motions to modify child support and visitation. Figueroa appeals and presents six issues

for review. We affirm the trial judge’s order on all issues.

                                                   I.

       Kimberly Nelson and Alexander Figueroa were divorced by a final decree in 2003. During

the divorce proceedings, the trial judge entered a consent order on March 10, 2003 that contained

extensive agreements between the parties covering custody and visitation for their two children.

The order contained the following provisions:

                 1. That [Nelson] is hereby granted sole legal custody of the minor
                 children . . . .

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               2. That [Nelson] is hereby granted sole physical custody of the
               minor children . . . .

                           *       *       *       *      *       *       *

               9. [Figueroa] shall forthwith participate in an anger management
               program to learn to effectively direct his emotions.

               10. [Figueroa] shall forthwith participate in ongoing individual
               counseling or psychotherapy . . . .

                           *       *       *       *      *       *       *

               24. . . . [Figueroa] agrees that during his Wednesday mid-week
               visitation with [the son], he agrees that he shall actively support
               [the son’s] participation in gymnastics, and shall transport [the son]
               to and from gymnastic class.

       The trial judge entered a support order on March 28, 2003, which contained several

provisions concerning specific payments. For example, it contained the following provisions

relating to medical expenses for the children:

               3.A.(1). In addition to the support amount set forth above,
               [Figueroa] shall pay or reimburse to [Nelson], 57.4% of the
               extraordinary medical expenses (pursuant to subsection D and G3
               of [Code] § 20-108.2) of the children within 10 days of [Nelson]
               presenting documentation of the same. The Court finds that [the
               daughter’s] premature delivery is extraordinary in nature, and as a
               result, [Figueroa] shall pay or reimburse to [Nelson] 57.4% of all
               of [the daughter’s] medical expenses associated with her premature
               delivery and related complications/treatment.

       The final decree of divorce incorporated by reference the parties’ property settlement

agreement. Three paragraphs of the agreement address the issue of attorney’s fees.

       In May 2004, Figueroa filed a motion to change primary physical custody of the children,

or alternatively for joint legal custody, and to increase his visitation. Nelson filed a petition to

show cause for contempt and a motion to modify visitation and child support. Nelson’s

contempt petition alleged that Figueroa had not paid for medical expenses, had not supported

their son’s gymnastic classes, failed to participate in an anger management program, and had put

                                                 -2-
the daughter’s health at risk when he sought medical treatment for her in violation of his role as a

non-custodial parent.

       Following evidentiary hearings, the trial judge denied Figueroa’s motion in its entirety.

She made extensive findings and found Figueroa in willful contempt of the March 10, 2003

consent order. Pertinent to this appeal, she ordered Figueroa to reimburse Nelson $200 for the

son’s gymnastic classes, to comply with the order requiring Figueroa to actively support the

son’s participation in gymnastics, and to reimburse Nelson for his share of the children’s

extraordinary medical expenses. The trial judge awarded Nelson attorney’s fees in the amount of

$15,000. The trial judge also modified Figueroa’s visitation rights, finding that his mid-week

visitation with his daughter was not in the child’s best interest.

                                                   II.

       Figueroa contends the award of attorney’s fees violated paragraph 39 of the property

settlement agreement. This paragraph provides that “[t]he parties hereby mutually release one

another from any further obligation to pay any other or further counsel fees on behalf of one

another in connection with any matter or thing whatsoever . . . .”1


       1
           The parts of the agreement that address attorney’s fees read as follows:

                   6. The parties agree that, in the event of a default in this
                 agreement, the defaulting party shall be responsible for all
                 reasonable fees and costs (attorney’s fees, court costs, and the like)
                 incurred by the party seeking enforcement of this Agreement.

                   19. Each of the parties shall hold the other harmless from any
                 and all liability of every kind on his or her specific obligations
                 under this agreement and shall indemnify the other for any
                 expense, including counsel fees, he or she may necessarily incur in
                 connection with compliance or default therewith.

                   39. [Figueroa] and [Nelson] agree to pay for their respective
                 counsel fees and costs for all legal services rendered or to be
                 rendered to them in connection with their separation and divorce.
                 The parties hereby mutually release one another from any further
                                                  -3-
       In awarding Nelson attorney’s fees, the trial judge ruled “that the language of the parties’

property settlement agreement that each party will be responsible for his or her attorney’s fees

does not prevent the court from awarding fees and costs for subsequent child custody litigation in

which the father was held in contempt of prior court orders.” This ruling is supported by well

established case decisions.

               [C]ourts have the power to award counsel fees incurred in divorce
               cases where contempt proceedings have to be initiated and
               conducted to enforce an order of the court. This is particularly true
               where the custody of a child, or child support, is involved because
               of the court’s continuing concern for the welfare of children, and
               because a parent’s common law duty to support his or her children
               is not affected by the entry of a final decree in a divorce case
               terminating the parent’s marital relationship.

                   An aggrieved party to a divorce suit has the right to petition for
               relief, and the court has the authority to hold the offending party in
               contempt for acting in bad faith or for willful disobedience of its
               order. Consistent with our prior decisions, we hold that in such
               cases a court has the discretionary power to award counsel fees
               incurred by an aggrieved party incident to contempt proceedings
               instituted and conducted to obtain enforcement of an order of the
               court.

Carswell v. Masterson, 224 Va. 329, 332, 295 S.E.2d 899, 901 (1982). See also Edwards v.

Lowry, 232 Va. 110, 114, 348 S.E.2d 259, 262 (1986); Arvin, Inc. v. Sony Corp., 215 Va. 704,

705-07, 213 S.E.2d 753, 755 (1975); Sullivan v. Sullivan, 33 Va. App. 743, 752-53, 536 S.E.2d
925, 930 (2000).

       No contractual agreement between the parties constrained the trial judge from enforcing

the March 10, 2003 order. This proceeding involved the court’s contempt power, which was

invoked because of Figueroa’s “willful disobedience” of the court’s order. Carswell, 224 Va. at




               obligation to pay any other or further counsel fees on behalf of one
               another in connection with any matter or thing whatsoever, except
               as provided for in this Agreement.

                                                -4-
332, 295 S.E.2d at 901. Upon a finding of contempt, the trial judge’s power to enforce the

court’s order included the authority to award attorney’s fees. Id.

          In such cases, an award of attorney’s fees is a matter submitted to the sound discretion of

the trial judge and is reviewable on appeal only for an abuse of discretion. Sullivan, 33 Va. App.

at 753, 536 S.E.2d at 930; Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558 (1987).

The key to a proper award of counsel fees is reasonableness under all of the circumstances

revealed by the record. McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

          The record does not establish that the trial judge abused her discretion in making the

award. The trial judge found that Figueroa had not paid for the daughter’s medical expenses, he

had not supported his son’s participation in gymnastics, and he sought medical treatment for the

daughter in willful violation of Nelson’s custodial status. The trial judge ruled that Figueroa

“willful[ly]” disobeyed these provisions of the March 10, 2003 consent order. The award of

attorney’s fees was proper and reasonable under the circumstances as a means of enforcement of

the contempt findings.

                                                   III.

          Figueroa contends that the trial judge violated “his [and his] children’s federally

protected rights” by interfering with his right to parent his child. He cites numerous federal

decisions, including Roberts v. United States Jaycees, 468 U.S. 609, 617-20 (1984), and

Santosky v. Kramer, 455 U.S. 745, 753 (1982), and he also cites our decision in Eichelberger v.

Eichelberger, 2 Va. App. 409, 345 S.E.2d 10 (1986). Specifically, he argues that neither the

judge nor the custodial parent may restrict activities during his visitation “in the absence of a

finding that the activity presented a danger to the child or otherwise affected the child’s welfare.”

Id. at 410-11, 345 S.E.2d at 11.

                                                  -5-
        Figueroa did not point to any place in the record where he properly preserved for appeal

the issue of a violation of his federally protected rights. Contrary to our Rules, he failed to

provide “a clear and exact reference to the page(s) of the transcript, . . . record, or appendix

where [the] question was preserved in the trial court.” Rule 5A:20(c). This issue was not one of

the objections that he noted to the order from which this appeal arises. Thus, we have no

indication he raised the issue of “federally protected rights” at trial, and we are barred from

considering the issue by Rule 5A:18.

        To the extent Figueroa generally contends the trial judge erred by placing limitations on

his visitation, we conclude the arguments lack merit. Figueroa argues the trial judge “did not

follow Eichelberger” when the trial judge made his visitation “subject to Nelson’s whim,” held

him in contempt for not taking his son to gymnastics class, and held him in contempt for taking

the daughter to the hospital “on his visitation time.”

        When a party contends on appeal that the trial judge “erred in [determining] . . . custody

and . . . visitation . . . [issues], we consider the evidence in the light most favorable to the party

prevailing below, and will reverse only if the decree is plainly wrong or is without evidence to

support it.” Wilson v. Wilson, 12 Va. App. 1251, 1254, 408 S.E.2d 576, 578 (1991). Viewed in

this light, the evidence proved Figueroa failed to take his son to gymnastics class in violation of a

consent order. Although Figueroa claims that the trial judge erred by requiring this activity, we

note that Figueroa agreed in the consent order to “actively support [the son’s] participation in

gymnastics.” The trial judge did not limit Figueroa’s activity; the judge merely required him to

comply with the consent order.

        Figueroa argues that the trial judge violated Eichelberger by holding him in contempt for

taking the daughter to the hospital. There is no indication in the record that the trial judge

attempted to limit Figueroa’s legitimate activities with his daughter. The child’s primary

                                                  -6-
physician testified that the child has cerebral palsy and perinatal asphyxia. Nelson has sole

custody and is responsible for the child’s medical care. In contravention of his non-custodial

status, Figueroa took the child to the hospital to receive medical treatment from a physician for a

matter which is not apparent in the record. This physician had no background or information on

the daughter’s complicated medical history and prescribed a medicine that the primary physician

would not have. Figueroa knew this and again attempted to schedule another appointment

without notifying Nelson or the child’s primary physician. The record supports the trial judge’s

decision to sanction Figueroa for these transgressions and to “enjoin [Figueroa] from taking [the

children] to any non-emergency medical appointments.”

       Figueroa also argues that the trial judge made his visitation subject to Nelson’s whim. He

does not substantiate this claim with any facts, authority, or citations to the record. “Statements

unsupported by argument, authority, or citations to the record do not merit appellate

consideration. We will not search the record for errors in order to interpret the appellant’s

contention and correct deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992).

                                                IV.

       Figueroa contends “there were no extraordinary medical expenses” for his daughter and,

even if any existed, Code § 20-108(D) should have controlled the judge’s decision.

       The parties’ daughter suffers from cerebral palsy and numerous complications. At the

hearing, Nelson testified that she had given Figueroa medical bills for ongoing extraordinary

medical care incurred on behalf of the children and that Figueroa had failed to make payment as

was required by the March 28, 2003 order. Trial exhibits documented the nature and amount of

those expenses.




                                                -7-
       When the March 28, 2003 order was entered, Code § 20-108.2 defined extraordinary

medical and dental expenses as “uninsured expenses in excess of $100 for a single illness or

condition and shall include but not be limited to eyeglasses, prescription medication, prostheses,

and mental health services whether provided by a social worker, psychologist, psychiatrist, or

counselor.” Applying the terms of the March 28, 2003 order, the trial judge required Figueroa to

pay $1,069.54 for the medical expenses. The trial judge also found that “henceforward this is

probably taken care of by the amendment to the code . . . the custodial parent is responsible for

the first $250, and everything after that is an extraordinary medical expense.”

       The record supports these findings. Therefore, the trial judge did not err.

                                                 V.

       Figueroa contends that the trial judge should not have held him in contempt “for

exercising his right to visitation without the interference of Nelson.”

       While it is true that the trial judge found that Figueroa’s failure to place his daughter in

the prescribed position in the car seat was “an example of his tin ear when it comes to assessing

[the daughter’s] physical needs,” the record does not indicate the trial judge found him in

contempt for that conduct. It was just an example, among many, that demonstrated his conduct

and was relevant to the custody issue then also pending before the trial judge.

       Nelson’s petition alleged that Figueroa violated five provisions of the court’s prior

orders. The trial judge made specific findings on the record at the August 6, 2004 hearing

regarding Figueroa’s conduct that formed the basis of the contempt finding. Those findings were

made in response to the specific acts alleged in the contempt petition as being violative of the

court’s orders and were based on the evidence adduced at the evidentiary hearing.

       Figueroa argues that the evidence fails to prove willfulness in violating these orders and,

thus, asserts that the trial judge erred by finding him in contempt. “A trial court has the authority

                                                -8-
to hold an offending party in contempt for acting in bad faith or for willful disobedience of its

order.” Alexander v. Alexander, 12 Va. App. 691, 696, 406 S.E.2d 666, 669 (1991) (emphasis

added).

          The evidence proved Figueroa failed to pay his share of the medical expenses, sought

medical treatment for the daughter in violation of Nelson’s role as the custodian, and failed to

support the son’s gymnastic program. Figueroa’s contention that the record failed to prove

willfulness is frivolous in light of his statements and conduct. For example, in an email,

Figueroa wrote to Nelson: “If you put him in gymnastics on Wednesdays, he will NOT attend.”

The record proved Figueroa repeatedly failed to perform this task over a two-month period. The

record fails to establish that the trial judge erred.

                                                   VI.

          Figueroa contends that the trial judge violated his right to due process when she failed to

enforce his subpoena to compel the chief of police to testify.

          The trial judge did not prohibit Figueroa from offering evidence about the crime rates in

the mother’s neighborhood, she simply refused to enforce the subpoena for the chief of police to

testify. Although Figueroa contends he argued that the refusal violated his right to due process,

he has not specified the place in the record where he argued this due process issue in the trial

court or where he offered a proffer of the chief of police’s expected testimony regarding crime

rates in the mother’s neighborhood. “Statements unsupported by argument, authority, or

citations to the record do not merit appellate consideration. We will not search the record for

errors in order to interpret the appellant’s contention and correct deficiencies in a brief.”

Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239.

          The brief fails to demonstrate reversible error. Moreover, the record in this case does not

support a claim that the trial was unfair in any respect.

                                                  -9-
                                                   VII.

       Figueroa contends that the trial judge’s order included “non-litigated” items. He argues

that “opposing counsel . . . ‘took the liberty’ of adding ‘substance’ to [the judge’s] rulings.”

       This claim lacks merit. The record showed that Nelson’s attorney drafted the order.

Figueroa’s attorney objected to certain language in paragraphs 8, 10, and 18. Prior to entering

the order, the trial judge entertained Figueroa’s line-by-line objections to the language and

overruled most of his objections. The judge amended other portions of the order per Figueroa’s

request. The judge also offered to consider a draft of an order with language Figueroa deemed

appropriate and promised to rule on the requested changes. Figueroa apparently never took the

opportunity the judge offered.

                                                   VIII.

       We grant Nelson’s motion for a reasonable attorney’s fee for this appeal. For the reasons

we have given, we affirm the trial judge’s rulings on all issues and remand to the trial judge to

fix a reasonable attorney’s fee for this appeal.

                                                                      Affirmed and remanded.




                                                   - 10 -